

115 HR 3187 IH: Maritime Security Accountability Act of 2017
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3187IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Mr. Yoho (for himself, Mr. Fitzpatrick, Mr. Suozzi, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo advance United States interests in the freedom of navigation by enhancing congressional
			 oversight of freedom of navigation operations conducted by the Armed
			 Forces of the United States.
	
 1.Short titleThis Act may be cited as the Maritime Security Accountability Act of 2017. 2.Modification of annual update of Department of Defense Freedom of Navigation Operations report (a)In generalSubsection (b) of section 1275 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2540) is amended by adding at the end the following:
				
 (4)For each country identified under paragraph (1) as making an excessive maritime claim challenged by the United States under the program referred to in subsection (a), the types and locations of excessive maritime claims by such country that have not been challenged by the United States, if any, under the program referred to in subsection (a)..
 (b)Effective dateThe amendment made subsection (a) takes effect of the date of the enactment of this Act and applies with respect to each report required to be submitted under section 1275 of the National Defense Authorization Act for Fiscal Year 2017 on or after such date of enactment.
			